Citation Nr: 1809278	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-29 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to service connection for a disability of the lower extremities (also claimed as bilateral leg condition).  

3. Entitlement to service connection for an acquired psychiatric disorder to include depression and chronic sleep difficulty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

Initially, the RO developed the Veteran's service connection claim for a psychiatric disorder as a claim of service connection for depression and as a claim of service connection for sleep difficulties.  During the November 2017 Board hearing the Veteran confirmed that he was claiming entitlement to service connection for an acquired psychiatric disorder to include depression and chronic sleep difficulty.  Case law provides in the context of a claim for service connection for a psychiatric disorder that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Veteran's testimony and Clemons, the Board has broadened and recharacterized the issues on appeal as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The issue of service connection for disability of the lower extremities other than neuropathy and the issue of service connection for an acquired psychiatric disorder to include depression and chronic sleep difficulty are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's low back disorder, diagnosed as spondylosis and stenosis, is related to his service.  

2. The evidence is in relative equipoise as to whether the Veteran's neuropathy of the lower extremities is related to his service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disorder diagnosed as spondylosis and stenosis are met.  38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, and 3.309 (2017).  

2. The criteria for service connection for neuropathy of the lower extremities are met.  38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the favorable determination to grant service connection for a low back disorder diagnosed as spondylosis and stenosis and neuropathy of the lower extremities, the only issues being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159.

Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain disease such as arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for a low back disorder diagnosed as spondylosis.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Considering the claim for service connection for a low back disorder and neuropathy of the lower extremities, in light of the record and the governing legal authority, the Board finds that the evidence is in relative equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A private MRI in July 1993 shows herniation of the nucleus pulposus at L5-S1 with compression of the thecal sac.  VA treatment records in March 2009 reference the Veteran's complaints of lumbar pain since 1957.  Although an EMG of the lower extremities was normal, the examiner noted that there was electrodiagnostic evidence of a sensory motor polyneuropathy affecting the lower extremities.  A March 2009 VA x-ray shows moderate canal stenosis and thecal sac compression at L3-L4 and L4-L5.  VA treatment records in February 2009 and December 2009 show lumbar stenosis.  VA treatment records in April 2010 show moderate lumbar stenosis at L3-L4 and L4-L5 and sensory polyneuropathy.



The National Personnel Records Center (NPRC) confirmed in May 2009 that the Veteran's service treatment records were unavailable as they were destroyed by fire.  In January 2010 the NPRC confirmed that the Veteran's in-service in-patient hospital records from Irwin Army Community Hospital for 1957 could not be located.  

In November 2017, the Veteran testified that he has disorders of the low back and lower extremities that were incurred in service as during service he fell approximately five to six feet to the bottom of a tank pit.  He was hospitalized for over two weeks for his injuries.  Afterwards he was sent to Germany, where he went to sick call for his back pain.  The Veteran explained that the reason he did not file a claim earlier was because of his multiple attempts to obtain his service treatment records, which are unavailable.  He also confirmed that after service he did not have high impact jobs that could have caused injuries to his back and legs.  

In June 2009 the Veteran stated that x-rays taken after his injury in service revealed two herniated discs in the lower back.  The Veteran explained that during the rest of his active service he tried to live with the pain, however he has endured pain ever since the in-service injury.  

The evidence also includes buddy statements dated in February 2009 and March 2009 from the Veteran's fellow servicemen who averred that during service they witnessed the Veteran falling into a tank pit at a motor pool.  Afterwards they stated that the Veteran was hospitalized and treated for his back injury.  

In a statement in May 2009, the Veteran's friend, who knew him in 1956 before service, stated that prior to service the Veteran did not have noticeable defects, however after service he observed the Veteran having visible pain in his back and legs.  In July 2009 the Veteran's sister stated that when the Veteran was in service she remembered hearing about his fall into a tank pit.  

As discussed above, the Veteran through testimony and statements contends that he has had continuous problems in his lower back and legs since his injury in service.  His DD 214 shows that his specialty was "Armor Basic."  The Veteran testified that during service he was an armor basic crew member.  It is certainly reasonable to believe that he could have fallen in a tank pit.  See 38 U.S.C.A. § 1154(a).  

As a lay person, the Veteran is competent to report symptoms of lumbar spine pain.  Furthermore, he indeed is competent to state that the low back pain and bilateral lower extremity radicular pain he experiences is similar to the symptomatology he experienced in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he has actually observed and is within the realm of his personal knowledge).  His statements and testimony as to ongoing low back pain and radicular pain are credible as they are consistent with the other evidence of record.  

Furthermore, there are multiple favorable medical opinions in the file.  In an opinion in February 2010, a private doctor stated that the Veteran reported falling into a tank pit in 1957 and has had pain radiating into his legs for many years.  The doctor concluded that the Veteran has residuals from his in-service injury.  In December 2017, Dr. M.P., who has been the Veteran's primary care physician for ten years, noted that tests including MRI studies show that the Veteran had L3-4 and L4-5 spondylosis associated with spinal canal stenosis and sensory motor polyneuropathy affecting the lower extremities.  He opined that the Veteran has been suffering with continuous low back symptoms such as nagging pain ever since he fell into a tank pit during service.  

Thus considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise on the question of a nexus between the Veteran's service and his low back disorder diagnosed as spondylosis and stenosis and neuropathy in the lower extremities. 



ORDER

Service connection for a low back disorder diagnosed as spondylosis and stenosis is granted.

Service connection for neuropathy of the lower extremities is granted.  


REMAND

The Veteran contends that he has disabilities of the lower extremities other than neuropathy.  In September 2010 he stated that jumping off tanks during service caused damage to his knees, feet, and hips.  The evidence shows that the Veteran has degenerative joint disease of the knees and right hip.  See treatment records dated in September 2009 and March 2010.  The RO in the September 2013 Statement of the Case noted that the Veteran's bilateral leg condition also was claimed as knee and foot problems.  

As for the Veteran's claim for an acquired psychiatric disorder, in statements and testimony the Veteran contends that he has depression and sleep difficulty secondary to his back disorder.  A January 2010 VA psychiatric consult shows a diagnosis of recurrent major depressive disorder.  A March 2010 VA treatment record shows that the Veteran had interrupted sleep problems due to pain.  

Thus VA examinations are warranted as there is competent evidence of a disability of the lower extremities and a psychiatric disorder, evidence suggesting that the disabilities may be related to service or secondary to a service-connected disability; and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Lastly, in November 2017 the Veteran provided a list of doctors who he stated have treated him for posttraumatic stress disorder (PTSD).  Any outstanding treatment records need to be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include PTSD treatment records.  See Veteran's statement dated in November 2017.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be appropriately notified.

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his disability of the lower extremities other than neuropathy.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current disabilities of the lower extremities other than neuropathy.  

b.) For each identified disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service when the Veteran fell into a tank pit.  The examiner is advised that the Veteran's service treatment records were destroyed by fire and the Board has conceded that the Veteran fell during service.  

c.) For each lower extremity disability other than neuropathy, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated by the Veteran's lumbar spondylosis or stenosis or neuropathy of the lower extremities.  

The examiner is hereby advised that the record shows that the Veteran has degenerative joint disease of the knees and right hip.  See treatment records dated in September 2009 and March 2010.  

The examiner is asked to comment on the Veteran's statement in September 2010 that jumping off tanks in service also caused damage to his legs, feet, knees, and hips.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his psychiatric disorder to include depression and chronic sleep difficulty.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current acquired psychiatric disorders per the DSM-IV.  

b.) For each identified disorder the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated by the Veteran's lumbar spondylosis or stenosis or disability of the lower extremities to include neuropathy.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. The AOJ must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


